


110 HRES 929 IH: Commending the Appalachian State University

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 929
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Ms. Foxx (for herself
			 and Mr. Coble) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the Appalachian State University
		  Mountaineers for winning the 2007 National Collegiate Athletic Association
		  Division I Football Championship Subdivision (formerly Division I–AA)
		  title.
	
	
		Whereas, in 2005, Appalachian State University became the
			 first team from North Carolina to win a National Collegiate Athletic
			 Association (NCAA) football championship with its victory over
			 the University of Northern Iowa;
		Whereas, in 2006, Appalachian State University defeated
			 the University of Massachusetts football team to win its second straight
			 championship;
		Whereas, in December 2007, the Appalachian State
			 University Mountaineers won their third straight NCAA Division I national title
			 by winning the Division I Football Championship Subdivision (formerly known as
			 the Division I–AA Championship), beating the University of Delaware
			 (Delaware) Blue Hens by a score of 49 to 21;
		Whereas Appalachian State has become the first football
			 team in history to win 3 consecutive national championships in the NCAA
			 Division I Football Championship Subdivision;
		Whereas, in the 2007 championship game, senior tailback
			 Kevin Richardson opened the scoring with a 19-yard touchdown reception on a
			 screen pass from Armanti Edwards;
		Whereas Delaware responded by driving the ball to the
			 Appalachian State 1-foot line, where the Mountaineers stonewalled the Blue Hens
			 with an impressive defensive stand;
		Whereas, on the ensuing possession, sophomore Devon Moore
			 extended the lead to 14 to 0 in a touchdown run that capped a 5-play, 99-yard
			 drive to set an Appalachian State school record for longest scoring
			 drive;
		Whereas Appalachian State extended the lead to 21 to 0
			 with 10:22 remaining in the second quarter as freshman tight end Daniel Kilgore
			 recovered a fumble in the endzone for the touchdown as the Mountaineers scored
			 on their first 3 drives of the game;
		Whereas Delaware broke into the scoring column with only
			 1:10 remaining in the first half, in a play that was originally ruled
			 incomplete, but upon official review was ruled a touchdown to bring the
			 Appalachian State lead to 21 to 7;
		Whereas Appalachian State scored 26 seconds later as
			 Armanti Edwards threw a 60-yard touchdown pass to senior Dexter Jackson, in his
			 fourth touchdown pass this season to Dexter Jackson for more than 59
			 yards;
		Whereas Appalachian State opened scoring in the third
			 quarter to extend their lead to 35 to 7;
		Whereas Delaware countered to cut the Appalachian State
			 lead to 35 to 14;
		Whereas Kevin Richardson then ran the lead to 42 to 14
			 with a 6-yard touchdown for his second score of the game, in which he posted a
			 total of 111 yards rushing and 27 yards receiving with touchdowns both on the
			 ground and by air;
		Whereas Kevin Richardson is Appalachian State's all-time
			 leading rusher, closing his college career with 4,797 yards on the
			 ground;
		Whereas sophomore quarterback Armanti Edwards had 198
			 yards passing, 89 yards rushing and 3 passing touchdowns, and finishes the
			 season with 1,948 yards passing and 1,587 yards rushing, falling just short of
			 becoming the first player in NCAA history to pass for 2,000 yards and rush for
			 1,000 yards twice in his career;
		Whereas Corey Lynch finishes his career with 52 pass
			 breakups, capturing the NCAA Division I record for career passes
			 defended;
		Whereas the team's championship victory finished off a
			 remarkable season for the Mountaineers, who, on September 1, 2007, in their
			 first game of the 2007 season, beat the University of Michigan Wolverines,
			 ranked fifth nationally at the time, by a score of 34 to 32 in front of 109,000
			 spectators at The Big House in Ann Arbor, Michigan, marking the
			 first time a Division I–AA team has ever beaten a nationally ranked Division
			 I–A team;
		Whereas the Mountaineers finished off this impressive 2007
			 season with a 13 and 2 record;
		Whereas the Appalachian State Mountaineers 2007
			 All-Americans include Pierre Banks, Kerry Brown, Armanti Edwards, John Holt,
			 Corey Lynch, Julian Rauch, Kevin Richardson, Scott Suttle, Gary Tharrington,
			 Jerome Touchstone, and Anthony Williams; and
		Whereas the Mountaineers enjoy widespread support from
			 their spirited and dedicated fans as well as the entire Appalachian State
			 University community: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)applauds the Appalachian State University
			 Mountaineers football team for its historic season and third straight National
			 Collegiate Athletic Association Division I Football Championship Subdivision
			 title; and
			(2)recognizes the hard work and preparation of
			 the players, Head Coach Jerry Moore, and the assistant coaches and support
			 personnel who all played critical roles in this championship.
			
